UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 0-54081 Madison Bancorp, Inc. (Exact name of registrant as specified in its charter) 8615 Ridgely’s Choice Drive, Suite 111, Baltimore, Maryland 21222 (410) 529-7400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $0.01 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [] Rule 12g-4(a)(2) [] Rule 12h-3(b)(1)(i) [X](1) Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] (1) The registrant is suspending its reporting obligations under Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), pursuant to Exchange Act Rule 12h-3(b)(1)(i) and the no-action relief provided to the registrant in a letter from the U.S. Securities and Exchange Commission dated May 27, 2014. Approximate number of holders of record as of the certification or notice date: 137 Pursuant to the requirements of the Securities Exchange Act of 1934, Madison Bancorp, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 30, 2014 By: /s/Michael P. Gavin Michael P. Gavin President and Chief Executive Officer
